SOMEBYILLE, J.
— The main question in this case is raised by demurrer to the bill filed by appellant, the ground of the demurrer being that the complainant had a plain and complete remedy at law. The point presented is the same decided in Smith, Ex’r, v. Cockrell, Adm’r, 66 Ala. 64, where it was held, that a purchaser at sheriff’s sale of lands fraudulently conveyed by the judgment debtor, had a plain and complete remedy by action of ejectment at law, and could not therefore come into chancery, when out of possession, to seek the cancellation of the fraudulent conveyance, as a cloud on his title. I dissented in that case from the opinion of the majority of the court, and have seen no reason to change my views as then expressed. Upon the authority of that case, however, the decree of the Chancellor is affirmed.